 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority, of the employees voting in groups (1) through (6)select the union which seeks to represent them separately 21 they shallbe deemed to have indicated their desire to constitute a separate unit.[Text ofDirection of Elections omitted from publication in thisvolume.]I 1 In the case of voting group (5) this refers to either the Boilermakers or the Pipefittersif both choose to appear on the ballot.See footnote 15,supra.GEORGE AFrERGOOD & SON'd/b/aCALIVOGUE SPORTSWEAR 1andLosANGELES JOINT BOARD, AMALGAMATED CLOTHINGWORKERSOFAMERICA, C. I.0.,PETITIONER.Case No.21-RC-1981.September18,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank H. Stout, hearingofficer.The hearing officer's rulings made At the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 -(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9' (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer has two plants in Los Angeles, which are about acity block apart, one being at 1209 East 14th Street and the other at1005 East 14th Street.The Petitioner is seeking a unit of productionworkers in the latter plant only.The Employer contends, however,that the requested single-plant unit is inappropriate and that only atwo-plant unit is appropriate for purposes of collective bargaining.The number 1209 plant is engaged primarily in the manufacture ofswim trunks, walking' shorts, undershorts, sport shirts, and separatesupports for swim trunks. It also houses the Employer's offices andshowroom.At the time of the hearing, June 25, 1951, this plant wasclosed down, as its business is largely seasonal, running from lateThe name of the Employerappears as amended at the hearing.96 NLRB No. 34.k 0CALIVOGUESPORTSWEAR229summer to sometime in April.The -plant at number 1005 producessports jackets. primarily.It contains no offices.Its normal comple-ment of employees is approximately 75, though at the time of thehearing only about 40 workers were employed.Though the two plants are physically entirely separate and theirmain products essentially different, there does exist between them adegree of integration.In addition to its jacket department, the fac-tory at number 1005 contains also the cutting, bundling, pressing, andshipping departments for all of the Employer's operations.Thus,for example, undershorts are cut and bundled at number 1005, thentaken to number 1209 for sewing, and returned to number 1005 forshipping.Furthermore, all hand stitching and machine picking,wherever necessary, is done at number 1005.The personnel office isthe number 1209 plant and both plants are under common over-allmanagement. It would thus appear that a two-plant unit would befeasible.There are factors, however, which would justify a finding that aunit confined to employees at number 1005 is appropriate.Thus,though there is close functional integration between the productionof certain of the Employer's products, the largest part of the produc-tion is integrated only insofar as shipping is concerned.The manu-facturing at number 1209 is done primarily on the account of Catalina,Inc.,which supplies about 95 percent of the goods for its productalready cut and bundled.Consequently, the cutting and bundling atnumber 1005 is done predominantly for products manufactured in thatplant, most of which are made under contract with Maurice Holman,Inc.Although there is centralized control of personnel, the Employerhas separate supervisors at each plant, who exercise the authority tohire and discharge employees.There is interchange of employeesbetween the two plants only if one plant or the other falls behind inits production.There is nothing in the record to indicate how oftenthis occurs.Also, when the number 1209 plant closes down in thespring a few of the employees of that plant are transferred to number1005.As previously noted, the number 1209 plant closes for 3 or 4months each year while the number 1005 plant is, insofar as the recordshows, continually in production.In view of all the foregoing circumstances, and in view of the factthere is no history of bargaining on a two-plant basis, we are per-suaded that a unit confined to the employees of the Employer's plantat 1005'East 14th Street, Los Angeles, California, is appropriate 2The parties agreed that if a single-plant unit is found appropriate,such a unit should be confined to "production" employees.However,8Stow and Davis FurnitureCo., 92 NLRB 80;Waldensian Hosiery Mills, Inc.,85 NLRB758,Foremost Dairies, Inc.,80 NLRB 764.974176-52-vol. 96-16 23.0DECISIONSOF NATIONALLABOR RELATIONS BOARDthey could not agree whether certain employees should be classifiedas production employees.The Petitioner would include the sewingmachine mechanic; the Employer would exclude him, contendingthat he is not a production but a maintenance employee.As theduties of this mechanic are primarily the oiling and repairing>of theproduction machines, we find that he is a maintenance employee andwill exclude him.The Petitioner wants the shipping clerk, the jan-itor, and the part-time janitor excluded because they are not withinits jurisdiction.The Employer contends they should be included asproduction employees.The shipping clerk works in the stockroomand also in an area that is a part of the production department. Inaddition to performing the usual duties associated with his job classi-fication, he also places stock on the stockroom shelves and into car-tons for shipment.We find that he is a production employee and willinclude him.The janitor spends only about 25 percent of his timeat his janitor duties, and the other 75 percent helping the shippingclerk.The latter duties involve carrying boxes, packing and seal-ing cartons, receiving goods, and doing regular department work.As the janitor spends a major portion of his time in production work,we will include him.However, as the part-time janitor works atexclusively janitorial tasks, we will exclude him as a maintenanceemployee.Accordingly, we find that all production employees at the Em-ployer's plant at 1005 East 14th Street, Los Angeles, California, in-cluding the shipping clerk and janitor, but excluding the sewingmachine mechanic, the part-time janitor, guards, and supervisorsconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'[Text of Direction of Election omitted from publication in thisvolume.]ALLENV.SMITH, INC.andCONGRESSOF INDUSTRIALORGANIZATIONS,PETITIONER.Case No. 19-RC-826.September 18, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius N. Draznin, hearingofficer.The hearing officer's rulings made at the hearing' are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardgas delegated its powers in connection with thiswe to a three-member-panel [Chairman Herzog and Members Houston and Reynolds].96 NLRB No. 37.